Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3, 5, 8, 10 and 12 are objected to because of the following informalities:
Claim 1 (and similarly claim 8), line 7: “result of previous” should have been “result of a previous”
Claim 3 (and similarly claim 10), line 7: “towards horizontal” should have been “towards a horizontal”
Claim 5 (and similarly claim 12), line 3: per the last 2 lines of claim 4, for clarity and consistency change “in the first top view map” with “in the second camera coordinate system”

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 (and similarly claim 12) recites the limitation "determining …countdown…wherein the countdown is the number of frames…" in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim because no frames have been recited in the earlier claims for such a determination.  Respective dependent claims 6 and 7; 13 and 14 are similarly rejected.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Totty et al. (US 2020/0302686) and Lee et al. (US 2008/0112606).

Regarding claim 1, Totty discloses:
acquiring the image;
obtaining an initial segmentation result by segmenting a target ground region of the image;
[Fig. 2 and paragraphs 74 (“Capturing scene images S140 functions to determine still images from one or more vantage points”), 96 (“…S400 can be performed based on one or more of the following: virtual scene information from S300 (e.g., VSVR, VSVR-aligned geometric representations, etc.), scene imagery”), 98 (“…S420…determine segmentation mask(s) for the scene. For example…determine a class label (e.g., “floor”…) for every pixel”).  Note that a floor is a ground region]

	Totty does not expressly disclose the following, which is taught by Lee:
determining a ground segmentation result of the image based on the initial segmentation result (and a current accumulation map, wherein the current accumulation map comprises a ground segmentation result of previous image)
[Fig. 1 and paragraph 21 (“…At time t, the dynamic reference images 100, R(t), are used by a reference based object segmentation 114 module to generate initial object segmentation 104 result at time t, S(t)…S(t) is refined…using the previous frame kinetic recognition results 110 stored in the previous frame results storage 118. The results of the object matching and detection refinement 116 module are the kinetic recognition results 108 for time t, K(t). The kinetic recognition results 108 at current frame t are also stored in the previous frame results storage 118 for use in the next frame t+1”).  Note that the kinetic recognition results at time t-1 are considered a current (i.e., at time t) accumulation map]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Totty with the teaching of Lee as set forth above.  The reasons for doing so at least would have been to improve object detection sensitivity and specificity using spatial-temporal regulation, as Lee indicates in paragraph 7.

Regarding claims 8 and 15, they are similarly analyzed and rejected as per the analysis of claim 1, along with the additional disclosure of Totty [paragraph 22 (“…the method is computer automated or near-automated, thus drastically reducing the time to completion”)] of the use of a computer, which is known to include at least a processor and a memory, to implement a method of interest.

Allowable Subject Matter

Claim 2-7 and 9-14 are objected to as being dependent upon a rejected base claim and claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(b).  Claim 2-7 and 9-14 would be allowable if claims 2 and 9 are rewritten in independent form including all of the limitations of the base claim and any intervening claims and, in the case of claims 5-7 and 12-14, rewritten to overcome the rejection(s) under 35 U.S.C. 112(b).

The following is a statement of reasons for the indication of allowable subject matter:  Closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following element of claims 2 and 9:
determining the ground segmentation result by a 3D rendering engine and a 3D virtual scene corresponding to the 3D rendering engine

For example, the combined invention of Totty and Lee discloses determining a ground segmentation result.  See the rejection of claim 1 above.  However, it does not requires a 3D rendering engine and its corresponding 3D virtual scene.  Tay et al. (US 2019/0311546) discloses projecting segments of a segmented image with images planes defined for a camera and rendering the projections in a virtual environment.  See, for example, Fig. 4 and paragraph 43 (“…defines multiple image planes for a camera…segment the image…associate each image segment with a nearest image plane…project each segment of the image onto its associated image plane; and render these projections of all segments of the image simultaneously with concurrent 3D LIDAR data in the virtual environment”).  However, the projections and the virtual environment are not used in determining a ground segmentation result.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sukthankar et al. (US 9,619,521)—[Fig. 6 and col. 2, lines 58-60 (“… In each frame post spatiotemporal segmentation, segments representing the floor, the mat…may be obtained or delineated”)]
Ehmann (US 2015/0054974)—[Fig. 5B and para graph 58 (“At 590, the method includes generating a refined segmentation map…by refining the current, initial segmentation map U* by using…information about the previous frames”)]
Liu et al. (CN 108520223A – from the IDS)—[Fig. 3 (shows inputting the heat map of the previous frame and the current frame to an NN and output the current frame heat map)]
Wang et al. (CN 109543634A)—[Fig. 1]
Joshua et al. (WO 2013039472A1)—[Figs. 5A-7 and P. 6, lines 120 (“…block 504 to generate a projected target image”); P. 8, lines 13-16 (“…at block 524 where the binary foreground mask…may be refined by performing statistical analysis of the filtered source image and the corresponding color-adjusted projected target image in areas surrounding the binary foreground mask”); P. 11, lines 13-15 (“…at block 710 with the use of the segmented source image and the associated camera pose to provide a simulation of the foreground portion in a virtual 3D environment”)]
Zhang et al. (“A Virtual-Real Interaction Approach to Object Instance Segmentation in Traffic Scenes,” IEEE Transactions on Intelligent Transportation Systems (Vol. 22, Iss. 2, February 2021; Date of Publication: 01 January 2020)
Loghman et al. (“Segmentation-based view synthesis for three-dimensional video,” Visual Communications and Image Processing; Date of Conference: 27-30 November 2012)
Ishii et al. (“Joint rendering and segmentation of free-viewpoint images,” 16th IEEE International Conference on Image Processing; Date of Conference: 07-10 November 2009)
Maceira et al. (“Region-based depth map coding using a 3D scene representation,” IEEE International Conference on Acoustics, Speech and Signal Processing; Date of Conference: 19-24 April 2015)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 5, 2022